Citation Nr: 9902362	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service for right ear hearing loss.

2.  Entitlement to service for left ear hearing loss.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to April 
1990.  He also had unverified service from January 1985 to 
October 1985,

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  The veterans claim is 
currently under the jurisdiction of the St. Petersburg, 
Florida RO.

The issue concerning entitlement to service connection for 
left ear hearing loss is discussed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
veterans claim has been developed.  

2.  The veterans right ear hearing loss is of service 
origin.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. §  3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
right ear hearing loss.  The veteran specifically attributes 
his right ear hearing disability to his being exposed to 
acoustic trauma while working as a Unit Amorer on the range 
at Fort Bragg, North Carolina for approximately 4 years.  See 
VA Form 21-4138, Statement in Support of Claim, dated in 
September 1994.  He also asserts that, due to his loss of 
hearing, people are required to speak louder than normal when 
addressing him.  See VA Form 21-4138, dated in March 1994.  
The veteran has also indicated that he is, due to his hearing 
loss, required to wear hearing aids.  See VA Form 21-4138, 
dated in December 1994.  

Initially, the Board has found that the veterans claim for 
entitlement to service connection for right ear hearing loss 
is well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) 
in that his claim is plausible, that is, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, the VA has a statutory duty to assist 
the appellant in the development of evidence pertinent to 
that claim.  The Board is satisfied that all relevant 
evidence is of record, and the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.

Service connection may be granted for "disability resulting 
from personal injury suffered or disease contracted in [the] 
line of duty...."  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b) (1998).  

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A Certificate of Release or Discharge from Active Duty (DD 
Form 214), for his period of service from February 1987 April 
1990, indicates that the veterans military occupational 
specialty was a unit supply specialist. 

The veterans service medical records reveal that an 
audiological examination conducted at the time of the 
entrance examination showed that the veterans hearing in the 
right ear was within the range of normal limits.  In July 
1987, audiologic testing revealed a puretone threshold of 25 
decibels at 6000 Hertz.  The remaining frequencies tested 
during the evaluations showed puretone thresholds of 20 
decibels or less.  At that time, it was remarked that the 
veteran used personal ear protection.  An audiological 
examination conducted in October 1988 showed a puretone 
threshold of 25 decibels at 3000 Hertz.  The remaining 
frequencies tested during the evaluations showed puretone 
thresholds of 20 decibels or less.  The report also notes 
that the veteran was routinely exposed to hazardous noise and 
his hearing loss profile was H1.

A report of audiological examination, conducted at the time 
of the January 1990 separation examination showed puretone 
thresholds of 30 decibels at 1000, 2000, and 6000 Hertz.  
Mild hearing loss was reported.  

AVA examination was conducted in May 1990.  The veteran 
complained of loss of hearing.  Audiological examination 
showed that puretone thresholds in the right ear was 20, 35, 
30, 35, and 30 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition was 96 percent 
correct in the right ear.  The impression was normal hearing 
for 500 Hertz and mild (probably conductive) hearing loss for 
1000-4000 Hertz.  

A private audiometric report dated in September 1994 showed 
that puretone thresholds in the right ear were 50, 45, 40, 
and 45 at 500, 1000, 2000, and 4000 Hertz, respectively.  The 
report did not include findings associated with 3000 Hertz.  

A September 1994 private medical report contains a diagnosis, 
sensorineural hearing loss due to fire range exposure for 4 
years in the army. 

To summarize, the veterans military records confirm that he 
was routinely exposed to hazardous noise.  Additionally, 
right ear hearing loss is shown to have been detected 
inservice during audiological examinations in July 1987, 1988 
and January 1990.  See Hensley, supra.  Postservice medical 
records, discussed above, also showed the presence of right 
ear hearing loss.  The May 1990 VA examination confirmed the 
presence of right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385 (1998).  After reviewing the evidence, it is the 
Boards judgment that the right ear hearing loss is of 
service origin.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.


REMAND

As was discussed above, the veteran contends that he was 
exposed to acoustic trauma in his capacity as a Unit Amorer 
at Fort Bragg, North Carolina, and that this inservice noise 
exposure is the cause of his current hearing disorder.  An 
October 1988 inservice reference audiogram confirms that the 
veteran was, in fact, routinely exposed to hazardous noise.  

Inservice audiological examinations beginning in January 1987 
showed the presence of hearing loss in the left ear per 
Hensley, supra.  See January 1987 Report of Medical 
Examination.  See also July 1987 and October 1988 reference 
audiograms and January 1990 separation examination.  

A Review of the record shows that the veteran served on 
active duty from January 1985 to October 1985.  Medical 
records associated with this period of service have not been 
associated with the veterans claims folder.  It is the 
opinion of the Board that an attempt should be made to obtain 
these service medical records of the veteran, as such records 
may prove beneficial in support of his claim.  

In view of these facts, the Board is of the opinion that 
another VA examination would be of assistance in this case.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should seek to obtain, through 
all appropriate sources, to include the 
National Personnel Records Center (NPRC), 
verification and the service medical 
records pertaining to the veterans 
period of active duty reportedly from 
January 1985 to October 1985.  

3.  A VA examination should be conducted 
by a specialist in ear disorders in order 
to determine the nature, severity, and 
etiology of any left ear hearing loss.  
In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  It 
is requested that the examiner obtain a 
detailed history of in service and post 
service noise exposure.  If a diagnosis 
of left ear hearing loss is made, the 
examiner is requested to render an 
opinion as to whether it is as least 
likely as not that the veterans left ear 
hearing loss is related to the noise 
exposure during active duty?  If it is 
determined that the left ear hearing loss 
pre-existed service, whether it is as 
least likely as not that the preservice 
left ear hearing loss was aggravated by 
active duty.  The rationale for any 
conclusions reached should be recorded.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for left ear hearing 
loss.  

If the benefit sought is not granted, the veteran should be 
provided a Supplemental Statement of the Case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
